Title: To Thomas Jefferson from John Smith of Ohio, 15 March 1804
From: Smith, John (Ohio)
To: Jefferson, Thomas


          
            Sir 
            Thursday Morn— [15 Mch. 1804]
          
          I have this morning met with Major Cutler, from the vicinity of Marietti, who says, Mr Whipple never was known to be intoxicated as he could learn, on his voyge from Ohio (via the West Indies) to Philadelphia, or at any time when employed. On his arrival at Port, he will some times take a little frolic but not to the neglect of business—He says Mr Whipple, has given perfect satisfaction to his employers at Marietti (though he made but one voyge) that he now conducts with propriety—Permit me to remark, that Major Cutler is a Federalist—but I believe him to be a man of good Charecter as I have served with him for some years in the Legislature of Ohio—I managed my enquiry with caution—
          I pray you to accept the assurance of the high Consideration & respect with which I have the honour to be Sir your very Humble Servt.
          
            John Smith 
          
         